Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10 and 19, the recited “accelerator pool” and “non-accelerator pool” and nodes are indefinite.  One of ordinary skill in the art, prior to the filing date of the 
	Correction is necessary to show how the nodes are manifested in the technology.
Further, the for the accelerator/non-accelerator pool, it would have been unknown what is comprised in the accelerator/non-accelerator.  Under one scenario as claimed, all of the nodes are located in a non-accelerator pool, but then that leaves open as to what is the accelerator pool comprised of since the nodes are all non-accelerator.  Under another scenario, if the accelerator also comprises any nodes, then where are the accelerator nodes since the plurality of nodes is located in non-accelerator.  Otherwise, if the non-accelerator comprises all the nodes, then the accelerator pool is empty (of nodes).
	Correction is necessary to show what is comprised in the accelerator and non-accelerator pools, and then further, how the nodes are distributed between these pools.  

Claims 4, 7, 9,13, 16, 18 are rejected based on dependency from claims 1 and 10.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benight et al. (US 20160062674) in view of Condict (US 20110099351), Vishnumolakala et al. (US 20180307560), Arslan et al. (US20180018235), and Yang et al. (US20190332473), and Ramu (US 20150227602)

As per claim 1. A method for storing data, the method comprising: obtaining data (Benight: Fig. 6, block 610; “When a client, e.g., client 312a, sends a write request to the storage system 400, the request module 416 receives the request and extracts the data object to be written from the request” (paragraph 0071, lines 1-4)); applying an erasure coding procedure to the data to obtain a plurality of data chunks and a parity chunk (Benight: Fig. 6, block 615; paragraphs 0071 and 73), wherein each of the plurality of data chunks corresponds to a portion of the data, wherein the parity chunk is generated using the plurality of data chunks (Benight: “The number of fragments generated by the encode/decode module 418 depends on the required storage resiliency. The storage resiliency offered can be represented as n=k+m, where variable “k” is the original amount of data fragments or the minimum number of data fragments required to regenerate or rebuild the data object, and , wherein the tracking location information specifies in which of the plurality of … each of the plurality of deduplicated data chunks is stored and wherein tracking location information specifies in which of the plurality of … the parity chunk is stored (Fig. 4; paragraphs 0076-77; paragraph 0072); obtaining second data (Benight: Fig. 6, block 610; “When a client, e.g., client 312a, sends a write request to the storage system 400, the request module 416 receives the request and extracts the data object to be written from the request” (paragraph 0071, lines 1-4)); applying the erasure coding procedure to the second data to obtain a second plurality of data chunks and a second parity chunk (Benight: Fig. 6, block 615; “When a client, e.g., client 312a, sends a write request to the storage system 400, the request module 416 receives the request and extracts the data object to be written from the request. The storage processing module 430 performs a number of ; deduplicating the second plurality of data chunks to obtain a second plurality of deduplicated data chunks (Benight: “In some embodiments, apart from encoding the data object to generate the fragments, various other processes may be performed on the data object, e.g., deduplication, compression, encryption. One or more of these processes can be performed by the storage processing module” (paragraph 0096, lines 1-5)).
Benight does not teach deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks, wherein the parity chunk is not deduplicated; however, Arslan teaches deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks, wherein the parity chunk is not deduplicated (Arslan: Fig. 2. Where data chunks are deduplicated and parity chunk is not; paragraph 0028), 

	and further, Arslan teaches the amended limitations of wherein the erasure coding procedure is applied (e.g., Different types of erasure coding and data deduplication may combine in different ways, 0032; FIG. 4 illustrates a computerized method 400 for deduplicating and erasure coding a message – chunk of data., 0043).


Benight and Arslan are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Benight to include deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks, wherein the parity chunk is not deduplicated as taught by Arslan since doing so would provide the benefit of [Arslan: “Different 
Benight in view of Arslan does not teach wherein each of a plurality of fault domains comprises at least one of the plurality of nodes, wherein each of the plurality of deduplicated data chunks and the parity chunk are stored in a different one of the plurality of fault domains; however, Yang teaches wherein each of a plurality of fault domains comprises at least one of the plurality of nodes, wherein each of the plurality of deduplicated data chunks and the parity chunk are stored in a different one of the plurality of fault domains (Yang: Fig. 1, [5:1] EC 
Benight, Arslan, and Yang are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Benight in view of Arslan to include wherein each of a plurality of fault domains comprises at least one of the plurality of nodes, wherein each of the plurality of deduplicated data chunks and the parity chunk are stored in a different one of the plurality of fault domains as taught by Yang since doing so would provide the benefit of [Yang: “As used herein, an availability domain is defined by a boundary around certain hardware elements of a computing system. Strictly as one example, an EC configuration might involve two or more availability domains, where subject data is stored in a device of a first availability domain that is powered by a first power source, and where another occurrence of the subject data or its corresponding parity data is stored in a device of a second availability domain that is powered by a second power source. As such, even if a single one of the two 
Benight in view of Arslan and Yang does not teach storing, across the plurality of nodes and using the location information for at least one of the plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and wherein a first deduplicated data chunk of the first plurality of deduplicated data chunks is stored in a node of the plurality of nodes, wherein a second deduplicated data chunk of the second plurality of deduplicated data chunks is a modified version of the first deduplicated data chunk, and wherein storing, across the plurality of nodes and using the location information for at least one of the plurality of deduplicated data chunks, the second plurality of deduplicated data chunks … comprises storing the second deduplicated data chunk on the node of the plurality of nodes; however, Condict teaches storing, across the plurality of nodes and using the location information for at least one of the plurality of deduplicated data chunks, the second plurality of deduplicated data chunks (Condict: “A technique for routing data for improved deduplication in a storage server cluster includes computing, for each node in the cluster, a value collectively representative of the data stored on the node, such as a "geometric center" of the node. New or modified data is routed to the node which has stored data identical or most similar to the new or modified data, as determined based on those values" (abstract, lines 1-7)) and wherein a first deduplicated data chunk of the first plurality of deduplicated data chunks is stored in a node of the plurality of nodes (“A technique for routing data for improved deduplication in a storage server cluster includes computing, for each node in the cluster, a value collectively representative of the data stored on the node, such as a "geometric center" of the node. New or modified data is routed to the node which has stored data identical or most similar to the new or modified data, as determined based on those values" (abstract, lines 1-7); "A technique is introduced here for efficiently routing data for deduplication in a storage server cluster that includes multiple storage server nodes. In general, the technique includes computing for each node a value representative of the data stored on the node. This value is called the "geometric center" of the node. It will be understood that this does not refer to a geometric center in a spatial sense, but rather, it is a representation of the content stored on the node” (paragraph 0013, lines 1-8)), wherein a second deduplicated data chunk of the second plurality of deduplicated data chunks is a modified version of the first deduplicated data chunk (Condict: “A technique for routing data for improved deduplication in a storage server cluster includes computing, for each node 
Benight, Arslan, Yang, and Condict are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Benight in view of Arslan and Yang to include storing, across the plurality of nodes and using the location information for at least one of the plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and wherein a first deduplicated data chunk of the first plurality of deduplicated data chunks is stored in a node of the plurality of nodes, wherein a second deduplicated data chunk of the second plurality of deduplicated data chunks is a modified version of the first deduplicated data chunk, and wherein storing, across the plurality of nodes and using the location information for at least one of the plurality of deduplicated data chunks, the second plurality of deduplicated data chunks … comprises storing the second deduplicated data chunk on the node of the plurality of nodes as taught by Condict since doing so would provide the benefit of [Condict: “When a write request is received at one of the nodes, one of the nodes in the cluster is selected to store the new or modified data according to a deduplication criterion, based on the computed geometric center values of the nodes and the content of the new or modified data. More specifically, the new or modified data will normally be routed to a node whose stored data either includes data identical to the new or modified data or whose stored data includes data that is most similar to the new or modified data, as determined based on all of the nodes' geometric centers, thereby avoiding unnecessary duplication of data across different nodes in the cluster” (paragraph 0013, lines 9-19)].
Benight in view of Arslan, Yang, and Condict does not teach storing … the second parity chunk; however, Vishnumolakala teaches storing … the second parity chunk (Vishnumolakala: FIG. 3 depicts an example storage node 300, in which D+P erasure coding may be employed. The storage node depicted in FIG. 3 may be any of the storage nodes (112a, ... 112e) depicted in FIG. 1. In a D+P erasure coding scheme, D data chunks and P parity chunks (or more generally, error correcting chunks) may be stored across D+P storage devices, and in the event that P or fewer of the storage devices fail, the remaining devices may be used to recover the D data chunks. Specifically, a 2+ 1 erasure coding scheme may be employed in the storage node 300 depicted in FIG. 3. Columns 302a, 302b and 302c may abstractly represent the data and/or parity chunks stored on the storage devices 204a, 204b and 204c, respectively. In the example of FIG. 3, the data chunks Dl and D3 may be stored on a first storage device 204a; data chunks D2 and D4 may be stored on a second storage device 204b; and parity chunks Pl and P2 may be stored on a third storage device 204c” (paragraph 0031, lines 1-17)).

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Benight in view of Arslan, Yang, and Condict to include storing … the second parity chunk as taught by Vishnumolakala since doing so would provide the benefit of [Vishnumolakala: “FIG. 3 depicts an example storage node 300, in which D+P erasure coding may be employed. The storage node depicted in FIG. 3 may be any of the storage nodes (112a, ... 112e) depicted in FIG. 1. In a D+P erasure coding scheme, D data chunks and P parity chunks (or more generally, error correcting chunks) may be stored across D+P storage devices, and in the event that P or fewer of the storage devices fail, the remaining devices may be used to recover the D data chunks. Specifically, a 2+ 1 erasure coding scheme may be employed in the storage node 300 depicted in FIG. 3. Columns 302a, 302b and 302c may abstractly represent the data and/or parity chunks stored on the storage devices 204a, 204b and 204c, respectively. In the example of FIG. 3, the data chunks Dl and D3 may be stored on a first storage device 204a; data chunks D2 and D4 may be stored on a second storage device 204b; and parity chunks Pl and P2 may be stored on a third storage device 204c” (paragraph 0031, lines 1-17)].
Therefore, it would have been obvious to combine Benight, Arslan, Yang, Condict, and Vishnumolakala for the benefit of creating the method as specified in claim 1.
Benight, Arslan, Yang, Condict, and Vishnumolakala do not disclose the amended limititons, but Ramu discloses


	wherein the plurality of nodes is located in a non-accelerator pool, and wherein a data cluster comprises the accelerator pool and the non-accelerator pool (e.g., virtual storage pools 418, para 0283 Figs. 4, 5; primary pool 507, performance optimized pool 508 and capacity optimized pool 509, para 0283 Fig. 5; particular pool based on the live primary data 413, 0081 Fig. 4; ), and 

	wherein the node is a higher performance node relative to each node of the plurality of nodes (e.g., Performance Optimized Pool 508--a virtual storage pool able to provide high performance backup, 0102; Capacity Optimized Pool 509--a virtual storage pool that chiefly provides storage of a data object in a highly space-efficient manner by use of deduplication techniques, 0103, Fig. 5).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data store architecture for encoding data objects in tiers of storage enodes, as disclosed by Benight, Arslan, Yang, Condict and Vishnumolakala, with Ramu, providing the benefit of deduplicating data (see Ramu, 0014), where application data are modified (0064), and pools are performance –optimized according to various criteria (0088), and to allow storage of Data Storage Objects 403 in a highly space-efficient manner by deduplicating content (0212).

As per claim 4. Benight does not teach wherein the plurality of data chunks and the parity chunk are associated with a first stripe; wherein the second plurality of data chunks and the second parity chunk is associated with a second stripe, and storing … the second parity chunk; however, Vishnumolakala teaches wherein the plurality of data chunks and the parity chunk are associated with a first stripe (Vishnumolakala: “The data chunks Dl and D2, and the parity chunk 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Benight to include wherein the plurality of data chunks and the parity chunk are associated with a first stripe; wherein the second plurality of data chunks and the second parity chunk is associated with a second stripe, and storing … the second parity chunk as taught by Vishnumolakala since doing so would provide the benefit of [Vishnumolakala: “FIG. 3 depicts an example storage node 300, in which D+P erasure coding 
Benight in view of Vishnumolakala does not teach wherein the second stripe is a modified version of the first stripe, wherein storing, across the plurality of nodes and using the location information for at least one of the plurality of deduplicated data chunks, the second plurality of deduplicated data chunks … further comprises storing the parity chunk and the second parity chunk on a second node of the plurality of nodes; however, Condict teaches wherein the second stripe is a modified version of the first stripe (Condict: “To compute the geometric centers, in certain embodiments the data objects ( e.g., files or LUNS) stored in each node are initially each divided logically into some number of "chunks" (paragraph 0014, lines 1-4); “When a write request is received at one of the nodes, one of the nodes in the cluster is 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Benight in view of Vishnumolakala to include wherein the second stripe is a modified version of the first stripe, wherein storing, across the plurality of nodes and using the location information for at least one of the plurality of 

As per claim 10. A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for storing data, the method comprising: obtaining data; applying an erasure coding procedure to the data to obtain a plurality of data chunks and a parity chunk, wherein each of the plurality of data chunks corresponds to a portion of the data, wherein the parity chunk is generated using the plurality of data chunks; deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks, wherein the parity chunk is not deduplicated; storing, across a plurality of nodes, the plurality of deduplicated data chunks and the parity chunk, wherein each of a plurality of fault domains comprises at least one of the plurality of nodes, wherein each of the plurality of deduplicated data chunks and the parity chunk are stored in a different one of the plurality of fault domains; and tracking location information for each of the plurality of deduplicated data chunks and the parity chunk, wherein the tracking location information specifies in which of the plurality of fault domains each of the plurality of deduplicated data chunks is stored and wherein tracking location information specifies in which of the plurality of fault domains the parity chunk is stored; obtaining second data, applying the erasure coding procedure to the second data to obtain a second plurality of data chunks and a second parity chunk; deduplicating the second plurality of data chunks to obtain a second plurality of deduplicated data chunks; storing, across the plurality of nodes and using the location information for at least one of the plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk; wherein a first deduplicated data chunk of the first plurality of deduplicated data chunks is stored in a node of the plurality of nodes, wherein a second deduplicated data chunk of the second plurality of deduplicated data chunks is a modified version of the first deduplicated data chunk, and wherein storing, across the plurality of nodes and using the location information for at least one of the plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk comprises storing the second deduplicated data chunk on the node of the plurality of nodes.  The rationale in the rejection of claim 1 is herein incorporated.
	Further, 
	Arslan teaches the amended limitations of wherein the erasure coding procedure is applied (e.g., Different types of erasure coding and data deduplication may combine in different ways, 0032; FIG. 4 illustrates a computerized method 400 for deduplicating and erasure coding a message – chunk of data., 0043).


	a duplicator executing on a node in an acceleretor pool (e.g., processor to deduplicate the aggregated data set to form a deduplicated  aggregated data set, 0015; Object Manager 501 is a software component for maintaining Data Storage Objects, 0088 Fig. 5), 

	wherein the plurality of nodes is located in a non-accelerator pool, and wherein a data cluster comprises the accelerator pool and the non-accelerator pool (e.g., virtual storage pools 418, para 0283 Figs. 4, 5; primary pool 507, performance optimized pool 508 and capacity optimized pool 509, para 0283 Fig. 5; particular pool based on the live primary data 413, 0081 Fig. 4; ), and 

	wherein the node is a higher performance node relative to each node of the plurality of nodes (e.g., Performance Optimized Pool 508--a virtual storage pool able to provide high performance backup, 0102; Capacity Optimized Pool 509--a virtual storage pool that chiefly provides storage of a data object in a highly space-efficient manner by use of deduplication techniques, 0103, Fig. 5).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data store architecture for encoding data objects in tiers of storage enodes, as disclosed by Benight, Arslan, Yang, Condict and Vishnumolakala, with Ramu, providing the benefit of deduplicating data (see Ramu, 0014), where application data are modified (0064), and pools are performance –optimized according to various criteria (0088), and to allow storage of Data Storage Objects 403 in a highly space-efficient manner by deduplicating content (0212).

As per claim 13 is rejected for reasons similar to claim 4 above.
As per claim 19. A data cluster, comprising: a plurality of data nodes comprising an accelerator pool and a non-accelerator pool, wherein the accelerator pool comprises a data node, and the non-accelerator pool comprises a plurality of data nodes; wherein the data node , wherein each of the plurality of data chunks corresponds to a portion of the data, wherein the parity chunk is generated using the plurality of data chunks; deduplicate the plurality of data chunks to obtain a plurality of deduplicated data chunks, wherein the parity chunk is not deduplicated; store, across a plurality of nodes, the plurality of deduplicated data chunks and the parity chunk, wherein each of a plurality of fault domains comprises at least one of the plurality of nodes, wherein each of the plurality of deduplicated data chunks and the parity chunk are stored in a different one of the plurality of fault domains; and track location information for each of the plurality of deduplicated data chunks and the parity chunk, wherein the tracking location information specifies in which of the plurality of fault domains each of the plurality of deduplicated data chunks is stored and wherein tracking location information specifies in which of the plurality of fault domains the parity chunk is stored; obtain second data; apply the erasure coding procedure to the second data to obtain a second plurality of data chunks and a second parity chunk; deduplicate the second plurality of data chunks to obtain a second plurality of deduplicated data chunks;  store, across the plurality of nodes and using the location information for at least one of the plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk; wherein a first deduplicated data chunk of the first plurality of deduplicated data chunks is stored in a node of the plurality of nodes, wherein a second deduplicated data chunk of the second plurality of deduplicated data chunks is a modified version of the first deduplicated data chunk, and wherein storing, across the plurality of nodes and using the location information for at least one of the plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk comprises storing the second deduplicated data chunk on the node of the plurality of nodes.  The rationale in the rejection of claim 1 is herein incorporated.
	
	Further, 
	Arslan teaches the amended limitations of wherein the erasure coding procedure is applied (e.g., Different types of erasure coding and data deduplication may combine in different ways, 0032; FIG. 4 illustrates a computerized method 400 for deduplicating and erasure coding a message – chunk of data., 0043).

Benight, Arslan, Yang, Condict, and Vishnumolakala do not disclose the amended limititons, but Ramu discloses
	a duplicator executing on a node in an acceleretor pool (e.g., processor to deduplicate the aggregated data set to form a deduplicated  aggregated data set, 0015; Object Manager 501 is a software component for maintaining Data Storage Objects, 0088 Fig. 5), 

	wherein the plurality of nodes is located in a non-accelerator pool (e.g., virtual storage pools 418, para 0283 Figs. 4, 5; primary pool 507, performance optimized pool 508 and capacity optimized pool 509, para 0283 Fig. 5; particular pool based on the live primary data 413, 0081 Fig. 4; ), and 

	wherein the node is a higher performance node relative to each node of the plurality of nodes (e.g., Performance Optimized Pool 508--a virtual storage pool able to provide high performance backup, 0102; Capacity Optimized Pool 509--a virtual storage pool that chiefly provides storage of a data object in a highly space-efficient manner by use of deduplication techniques, 0103, Fig. 5).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data store architecture for encoding data objects in tiers of storage enodes, as disclosed by Benight, Arslan, Yang, Condict and Vishnumolakala, with .

8.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benight  (US 20160062674) , et al, as applied to claims 1 and 10 above, and further in view of Baker et al. (US 20130339818).
As per claim 7. Benight does not teach wherein the parity chunk comprises a P parity value; however, Baker teaches wherein the parity chunk comprises a P parity value (Baker: “As is known in the art, erasure coding is a technique for providing redundancy of a data object without the overhead of replication. Given a particular data object, erasure coding breaks the object into K data segments and from those data segments generates P parity segments, for a total of M segments in an erasure set, commonly indicated as a K:M erasure code” (paragraph 0025, lines 1-7)).
Benight and Baker are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Benight to include wherein the parity chunk comprises a P parity value as taught by Baker since doing so would provide the benefit of [Baker: “As is known in the art, erasure coding is a technique for providing redundancy of a data object without the overhead of replication. Given a particular data object, erasure coding breaks the object into K data segments and from those data segments generates P parity 
Therefore, it would have been obvious to combine Benight and Baker for the benefit of creating the method as specified in claim 7.
As per claim 16. The non-transitory computer readable medium of claim 10, wherein the parity chunk comprises a P parity value.  The rationale in the rejection of claim 7 is herein incorporated.

9.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benight et al. (US 20160062674) in view of Condict (US 20110099351), Vishnumolakala et al. (US 20180307560), Arslan et al. (US20180018235), and Yang et al. (US20190332473) and Ramu (as applied above) as applied to claims 1 and 10 above, and further in view of Wu (“Improving Reliability of Deduplication-based Storage Systems with Per-File Parity”).
As per claim 9. Benight does not teach wherein deduplicating the plurality of data chunks to obtain the plurality of deduplicated data chunks is performed after a parity value for the plurality of data chunks is calculated; however, Wu teaches wherein deduplicating the plurality of data chunks to obtain the plurality of deduplicated data chunks is performed after a parity value for the plurality of data chunks is calculated (Wu: “PFP consists of four key functional components. Per-File Parity Generation is responsible for splitting the incoming write data into data chunks and calculating the XOR parity chunks within each file based on a preset group size threshold. Based on the chunk size, Data Deduplicator applies the data deduplication functionality on the data chunks” (page 3); “While data deduplication improves the system 
Benight and Wu are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Benight to include wherein deduplicating the plurality of data chunks to obtain the plurality of deduplicated data chunks is performed after a parity value for the plurality of data chunks is calculated as taught by Wu since doing so would provide the benefit of [Wu: “While data deduplication improves the system reliability by reducing the backup time and storage footprints, it amplifies the corruptive impact on files of data loss at the chunk level, meaning that the probability of multiple files being corrupted or lost due to individual chunk losses will increase. The existing approaches to this reliability problem of deduplication based storage systems introduce data redundancy after files have been deduplicated, which means that these schemes are designed to protect individual unique data chunks rather than individual files” (page 3)].
As per claim 18.  The non-transitory computer readable medium of claim 10, wherein deduplicating the plurality of data chunks to obtain the plurality of deduplicated data chunks is performed after a parity value for the plurality of data chunks is calculated.  The rationale in the rejection of claim 9 is herein incorporated.

Response to Amendment
10.	Applicant's arguments with respect to the 35 USC 102 and 103 rejections filed on 12/15/2020 have been considered but are moot in view of the new ground(s) of rejection.
For claims 1, 10 and 19, Applicant argues that Savic and Vijayan do not disclose the amended limitaitons.  
The Office submits that in this OA, the amended limitaitons are rejectd under Ramu and Arslan, in combination with the other recited limitations.  See rejections above for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135